Citation Nr: 0735769	
Decision Date: 11/14/07    Archive Date: 11/26/07

DOCKET NO.  04-38 316A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for the 
residuals of oral maxillofacial surgery.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from May 1965 to May 1967.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a September 2003 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), 
which denied entitlement to the requested benefit.  The 
veteran testified before the undersigned Veterans Law Judge 
at a personal hearing sitting in San Antonio, Texas.  A 
transcript of the hearing has been associated with the claims 
folder.


FINDING OF FACT

The competent medical evidence of record shows that the 
veteran does not have any additional disability caused by VA 
medical or surgical treatment at the VA hospital in 1999 that 
was unexpected/not reasonably foreseeable or that was due to 
negligence, carelessness, or other fault of VA.


CONCLUSION OF LAW

The criteria for entitlement to compensation under 
38 U.S.C.A. § 1151 for additional disability as caused by VA 
medical or surgical treatment at a VA hospital in 1999 have 
not been met.  38 U.S.C.A. §§ 1151, 5103(a), 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§3.159, 3.361 (2007). 




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims (Court) has held that VCAA notice 
should be provided to a claimant before the initial RO 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, if VCAA notice is provided after the 
initial decision, such a timing error can be cured by 
subsequent readjudication of the claim, as in a Statement of 
the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881, 887 (Fed. Cir. 2007).

In March 2003, the RO sent the veteran a letter informing him 
of the types of evidence needed to substantiate his claim and 
its duty to assist him in substantiating his claim under the 
VCAA.  The March 2003 letter informed the veteran that VA 
would assist him in obtaining evidence necessary to support 
his claim, such as records in the custody of a Federal 
department or agency, including VA, the service department, 
the Social Security Administration, and other pertinent 
agencies.  He was advised that it was his responsibility to 
send medical records showing he has a current additional 
disability as well as records showing a relationship between 
his claimed disability and his VA treatment, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also specifically asked to 
provide to provide "any evidence in your possession that 
pertains to your claim."  See 38 C.F.R. § 3.159(b)(1).

The Board finds that the content of the March 2003 letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was advised of his 
opportunities to submit additional evidence.  Subsequently, a 
November 2004 SOC and June 2005 and May 2006 SSOCs each 
provided him with yet an additional 60 days to submit more 
evidence.  Thus, the Board finds that the purpose behind the 
notice requirement has been satisfied because the veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claims.  In addition, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal. He was afforded an adequate 
VA examination.  It is therefore the Board's conclusion that 
the veteran has been provided with every opportunity to 
submit evidence and argument in support of his claims, and to 
respond to VA notices. 

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
has held that such remands are to be avoided.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, supra, requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board finds no prejudice to the veteran in 
proceeding with the present decision.  Since the claim herein 
is being denied, such matters are moot.

II.  Applicable laws and regulations

The veteran filed his claim for compensation under the 
provisions of 38 U.S.C.A. § 1151 in January 2003.  Because 
the claim was filed on or after October 1, 1997, the version 
of 38 U.S.C.A. § 1151 in effect prior to October 1, 1997 
(requiring only that additional disability be "the result 
of" VA hospital care, medical or surgical treatment, or 
examination), is not applicable.  The version of 38 U.S.C.A. 
§ 1151 that became effective October 1, 1997, is the 
applicable statute in this case.  The new law requires that 
the claimed additional disability be "caused by" VA 
hospital care, medical or surgical treatment, or examination, 
and further adds a "proximate cause" requirement that the 
additional disability be caused by carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on VA's part in furnishing the medical or surgical 
treatment, or that the proximate cause of additional 
disability be an event which was not reasonably foreseeable.

Effective October 1, 1997, 38 U.S.C.A. § 1151 provides in 
relevant part as follows:

(a)  Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title shall 
be awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service-connected.  For 
purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and (1) the disability or death was caused 
by hospital care, medical or surgical treatment, or 
examination furnished the veteran under any law administered 
by the Secretary, either by a Department employee or in a 
Department facility as defined in section 1701(3)(A) of this 
title, and the proximate cause of the disability or death was 
(A) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable.

See also 38 C.F.R. § 3.361 (2007).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

III.  Factual background and analysis

In August 1999, the veteran underwent an ameloblastoma 
resection with a subsequent reconstruction in April 2000 with 
a free fibula graft of the jaw.  Another surgery was required 
in February 2001 to remove hardware from the first surgery.  
The initial operative report stated that he had undergone a 
mandibular resection of the ameloblastoma and immediate 
reconstruction with KLS reconstruction plate with acrylic 
spacer and postoperative intraoral wound dehiscence with 
exposure of the acrylic spacer/stent.  It was stated that 
"[w]ith the nature of his wound it makes for a high 
likelihood that there may be soft tissue dehiscence over his 
reconstruction plate.  The patient and his family were made 
aware of this postoperatively and that this may necessitate 
additional operation prior to bone grafting."

The veteran was afforded a VA examination in October 2005.  
He had first presented with a biopsy-proven ameloblastoma 
involving the anterior mandible that had been discovered in 
December 1998.  Treatment was recommended but he did not 
return for care until May 1999, at which time he had a 
palatal abscess.  He was noted to be an insulin-dependent 
diabetic and a smoker.  In May 1999, his infected teeth and 
the abscess were treated and he agreed to surgical treatment 
of a large ameloblastoma.  In August 1999, he underwent a 
resection which extended from the mid-body of the right 
mandible to the mid-body of the left mandible.  A large 
reconstruction plate and an acrylic stent were placed for 
immediate reconstruction. He had a wound dehiscence of a 
portion of the surgical site because he had "brushed" his 
wound.  In September 1999, the stent was removed because of 
this dehiscence.  In October 1999, he had an area of exposed 
surgical plate.  He was referred to plastic surgery that did 
a graft procedure and eventually the surgical site was 
closed.  During this entire time, he continued to smoke.    

The veteran complained that he had no feeling in the jaws, 
that he could not use a straw, and that he had to mash his 
food in order to eat.  He also complained about the effect of 
his current condition on his speech, his eating, and his 
appearance.  He also had emotional concerns and was often 
quite tearful.  The diagnosis was status post surgical 
excision, ameloblastoma, anterior mandible from mid body to 
mid body, with loss of bony segment; and paresthesia 
secondary to the surgical resection of the ameloblastoma.  
The examiner stated that

This patient presented with a large adontogenic 
neoplasm (ameloblastoma) involving the anterior 
portion of the mandible.  Initially he refused 
care, but eventually the lesion was resected.  This 
was an extensive surgical procedure as a result of 
the size of the neoplasm.  Attempted immediate 
reconstruction may have been complicated by the 
patient's continued use of tobacco and his 
diabetes.  It is noted that his condition is not an 
unexpected outcome of a surgical procedure of this 
type and extent.  There does not appear to be any 
relationship between the patient's military service 
and the development of his ameloblastoma.

The veteran testified before the undersigned at a personal 
hearing in August 2007.  He said that prior to the surgery, 
the surgeons had not discussed what the outcome would be.  He 
had been told that the surgery was necessary, but he was not 
told what to expect.  He believed that the surgery ended up 
the way it had because he had been hospitalized for a long 
time.  He stated that his face was numb, that he drooled all 
the time, and that he had lost his sense of taste.  He also 
said that he could not chew food, and, because his tongue was 
numb, he could not talk very well.  He had had many different 
doctors involved in his care and stated that, when the 
surgery was first recommended in 1998, he had thought that it 
would be a small surgery procedure.

After a careful review of the evidence of record, it is found 
that compensation pursuant to 38 U.S.C.A. § 1151 for the 
residuals of surgery for an ameloblastoma performed at a VA 
hospital has not been established.  The veteran has asserted 
that he has additional disability, to include numbness of the 
face and tongue, a loss of taste, drooling, and speech 
difficulties because of the surgery.  The objective evidence 
of record does demonstrate that these additional conditions 
do exist and had begun as a result of his surgical procedure.  
As such, the surgical procedure had "caused" these 
complaints.  However, there is no indication that these 
residuals were unexpected or not foreseeable, nor is there 
any suggestion in the objective record that there was any 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the medical or surgical treatment.  In fact, the 
VA examiner stated in October 2005 that, because of the 
extent of the surgical procedure (which was necessary given 
the large size of the neoplasm), his post-surgical condition 
was not an unexpected outcome.  It was also opined that his 
continued smoking and diabetes also likely complicated his 
condition.  There was no indication that there was any 
negligence, lack of care, or other fault on the part of VA in 
the development of the veteran's post-surgical condition.

It is true that the veteran's lay statements may be competent 
to support a claim by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. §§ 3.159, 3.303; Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  
Here, the veteran is competent to state that he has the 
conditions noted above since his surgery.  However, the Board 
does not believe that the veteran has the requisite expertise 
to render a medical opinion as to whether these conditions 
were unexpected or due to the negligence, carelessness, or 
other fault of VA.  

The fact remains that there is no indication that any 
additional disability exists that was unexpected or that was 
due to negligence, carelessness, or other fault of VA.  While 
the veteran's contentions have been carefully considered, 
these contentions are outweighed by the absence of any 
medical evidence to support the claim.  Accordingly, the 
preponderance of the evidence is thus against the claim for 
compensation pursuant to 38 U.S.C.A. § 1151 for the residuals 
of oral maxillofacial surgery, and, therefore, the benefit-
of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102, 3.303; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).




ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for the 
residuals of oral maxillofacial surgery is denied.




____________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


